Citation Nr: 0605302	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for the same. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record reveals that the veteran's 
claims file had been lost at some point during his appeal.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the claim has been undertaken with this 
heightened duty in mind.

Initially, the Board notes that in January 2003, the Board 
undertook additional development under 38 C.F.R. § 19.9(a)(2) 
(2002).  In May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), 
disallowing the Board to develop claims.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., 2003).  Thus, this claim must be remanded 
for any additional development and review to be undertaken by 
the agency of jurisdiction (AOJ).  

The Board also notes that the development undertaken at the 
request of the January 2003 memo included the scheduling of a 
VA audio examination and request for a medical opinion as to 
the etiology of the veteran's hearing loss.  The resultant 
May 2003 examination, however, is inadequate.  See 38 C.F.R. 
§ 4.2 (2005).  While the examination was conducted, and 
hearing loss diagnosed, the examiner specifically noted that 
the claims folder was not forwarded, and therefore an opinion 
as to its etiology was impossible.  After that exam was 
conducted, the AOJ did not readjudicate the claim.  Instead, 
the claim was returned to the Board, with the inadequate 
examination report.  Thus, a remand also is required for 
these reasons. 

As a final matter, while the veteran may have received notice 
of the Veterans Claims Assistance Act (VCAA), it is not 
documented in the claims file.  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  The Board observes that by 
application in December 1999, the veteran is attempting to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).    

No evidence of such notice exists in the claims file.  
Therefore, the Board finds there may be prejudice to the 
veteran in this regard, and remand is necessary to rectify 
this omission, as Board decisions are routinely vacated by 
the Court for a failure to provide such notice.


While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the veteran must be 
notified of information and evidence 
necessary to substantiate the claim to reopen 
a previously denied claim of entitlement to 
service connection (pre-August 2001 
standard); information and evidence that VA 
would seek to provide; and information and 
evidence that the claimant was expected to 
provide.  Additionally, the veteran must be 
advised to "provide any evidence in [his] 
possession that pertains to the claim."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).

2.  The AOJ is requested to forward the 
veteran's claims folder to the examiner who 
conducted the May 2003 VA audio examination 
(or a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested to review the claims 
folder in order to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's hearing loss is related to the 
head trauma he incurred in service.  Specific 
attention is invited to the September 1969 
records documenting treatment after the 
veteran's in-service motor vehicle accident, 
as well as the May 2003 VA examination.  A 
rationale for any opinion expressed is 
requested.

3.  Thereafter, the AOJ should readjudicate 
the issue on appeal, namely whether there is 
new and material evidence sufficient to 
reopen the claim for hearing loss under the 
pre-August 2001 standard, and if so, 
entitlement to service connection for the 
same.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

